Exhibit 10.4

NON-QUALIFIED

STOCK OPTION GRANT AGREEMENT

THIS AGREEMENT, made as of this      day of             , 20     between Kindred
Healthcare, Inc. (the “Company”) and                     (the “Participant”).

WHEREAS, the Company has adopted and maintains the Kindred Healthcare, Inc. 2011
Stock Incentive Plan, Amended and Restated (the “Plan”) to promote the interests
of the Company by providing the employees of the Company, who are largely
responsible for the management, growth and protection of the business of the
Company, with incentives and rewards to encourage them to continue in the employ
of the Company; and

WHEREAS, the Plan provides for the grant to Participants in the Plan of
non-qualified stock options to purchase shares of common stock of Kindred
Healthcare, Inc., par value $0.25 per share (the “Common Stock”).

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:

1. Grant of Options. Pursuant to, and subject to, the terms and conditions set
forth herein and in the Plan, the Company hereby grants to the Participant a
non-qualified stock option (the “Option”) with respect to
                         (            ) shares of Common Stock of the Company.

2. Grant Date. The Grant Date of the Option hereby granted is
                         , 20    .

3. Incorporation of Plan. All terms, conditions and restrictions of the Plan are
incorporated herein and made part hereof as if stated herein. If there is any
conflict between the terms and conditions of the Plan and this Agreement, the
terms and conditions of the Plan shall govern. All capitalized terms used and
not defined herein shall have the meanings given to such terms in the Plan.

4. Exercise Price. The exercise price of each share underlying the Option hereby
granted is $            .

5. Vesting Date.

(a) Except as provided in Section 5(b) and Section 6, the Option shall become
exercisable as follows:

 

  (i)                  of the Options shall vest on                     .

 

  (ii) An additional                      Options shall vest on
                    .



--------------------------------------------------------------------------------

  (iii) An additional                      Options shall vest on
                    .

 

  (iv) An additional                      Options shall vest on
                    .

(b) Notwithstanding paragraph (a) of this Section 5, in the event that the
employment of Participant with the Company is terminated by the Company other
than for Cause, or by the Participant for Good Reason, in either case within the
18-month period immediately following a Change in Control, the Option shall
immediately become fully exercisable, and shall remain exercisable for 90 days
after such termination, at which time the Option shall expire; provided,
however, that the Option shall not be exercisable after the expiration of its
term.

6. Expiration Date. Subject to the provisions of the Plan and the terms of this
Agreement, the Option shall expire on            ,      . In addition, the
following shall apply to the Option:

(i) Except as set forth in Paragraph 5(b) of this Agreement, in the event that
the employment of the Participant with the Company shall terminate for any
reason other than Disability, Retirement, Cause or death, (A) the Option, to the
extent that it is exercisable at the time of such termination, shall remain
exercisable for 90 days after such termination, at which time the Option shall
expire, and (B) the Option, to the extent that it is not exercisable at the time
of such termination, shall expire at the commencement of business on the date of
such termination; provided, however, that the Option shall not be exercisable
after the expiration of its term.

(ii) In the event that the employment of the Participant with the Company shall
terminate on account of the Retirement of the Participant, (A) the Participant
shall be entitled to exercise the Option to the extent that the Option is
exercisable at the time of such termination, for two years after Retirement, and
(B) the Option, to the extent that it is not exercisable at the time of such
termination, shall expire at the commencement of business on the date of such
termination; provided, however, that the Option shall not be exercisable after
the expiration of its term.

(iii) In the event that the employment of the Participant with the Company shall
terminate on account of the Disability or death of the Participant, the Option
shall become immediately fully exercisable and the Participant shall be entitled
to exercise the Option at any time within two years after the date of death or
determination of Disability; provided, however, that the Option shall not be
exercisable after the expiration of its term.

(iv) In the event of the termination of the Participant’s employment for Cause,
the Option shall expire at the commencement of business on the date of such
termination.

7. Exercise Procedure. Vested portions of the Option may be exercised, in whole
or in part, by delivery to the Company’s principal office of a written notice of
exercise, to the attention of the Corporate Secretary, no less than three
(3) business days in advance of the effective date of the proposed exercise (the
“Exercise Date”), setting forth the number of shares of Common Stock with
respect to which the Option is to be exercised, the Grant Date of the

 

2



--------------------------------------------------------------------------------

Option and the Exercise Date and accompanied by full payment of the exercise
price and all applicable withholding taxes. Applicable withholding taxes shall
be calculated based on the excess of the Fair Market Value of the shares of
Common Stock over the exercise price as of the Exercise Date.

8. Adjustment Upon Changes in Common Stock.

(a) In the event of any change in the capitalization of the Company or other
corporate change or transaction involving the Company or its securities, the
Committee shall make equitable adjustments in the number and class of shares
subject to the Options outstanding on the date on which such change occurs and
in the exercise price of any such Options.

(b) In the event of (i) a dissolution or liquidation of the Company, (ii) a sale
of all or substantially all of the Company’s assets, (iii) a merger or
consolidation involving the Company in which the Company is not the surviving
corporation or (iv) a merger or consolidation involving the Company in which the
Company is the surviving corporation but the holders of shares of Common Stock
receive securities of another corporation and/or other property, including cash,
the Committee shall either:

(i) cancel each Option outstanding immediately prior to such event (whether or
not then exercisable), and, in full consideration of such cancellation, pay to
the Participant an amount in cash for each share subject to the Option, the
excess of (A) the value of the property (including cash), as determined by the
Committee in its reasonable discretion, received by the holder of a share of
Common Stock as a result of such event over (B) the exercise price of such
Option; or

(ii) provide for the exchange of each Option outstanding immediately prior to
such event (whether or not then vested or exercisable) for an option with
respect to, as appropriate, some or all of the property which a holder of the
number of shares of Common Stock subject to such Option would have received in
such transaction and, incident thereto, make an equitable adjustment in the
exercise price of the option and/or the number of shares or amount of property
subject to the option or, if appropriate, provide for a cash payment to the
Participant in partial consideration for the exchange of the Option.

9. Construction of Agreement. Any provision of this Agreement (or portion
thereof) which is deemed invalid, illegal or unenforceable in any jurisdiction
shall, as to that jurisdiction and subject to this section, be ineffective to
the extent of such invalidity, illegality or unenforceability, without affecting
in any way the remaining provisions thereof in such jurisdiction or rendering
that or any other provisions of this Agreement invalid, illegal, or
unenforceable in any other jurisdiction. No waiver of any provision or violation
of this Agreement by the Company shall be implied by the Company’s forbearance
or failure to take action.

10. Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party hereto upon any breach or default of any party
under this Agreement, shall impair any such right, power or remedy of such party
nor shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar

 

3



--------------------------------------------------------------------------------

breach or default thereafter occurring nor shall any waiver of any single breach
or default be deemed a waiver of any other breach or default theretofore or
thereafter occurring. Any waiver, permit, consent or approval of any kind or
character on the part of any party of any breach or default under this
Agreement, or any waiver on the part of any party or any provisions or
conditions of this Agreement, shall be in writing and shall be effective only to
the extent specifically set forth in such writing.

11. Limitation on Transfer. During the lifetime of the Participant, the Option
shall be exercisable only by the Participant. The Option shall not be assignable
or transferable other than by will or by the laws of descent and distribution
and in accordance with the Plan.

12. Integration. All terms and provisions of the Plan are incorporated herein
and made part hereof as if stated herein. If any provision hereof and of the
Plan shall be in conflict, the terms of the Plan shall govern. This Agreement
and the Plan represent the final, complete and total agreement of the parties
hereto respecting the Performance Units and the matters discussed herein and
this Agreement supersedes any and all previous agreements and understandings,
whether written, oral or otherwise, relating to the Performance Units and such
matters.

13. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument.

14. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Kentucky without regard to
the provisions governing conflict of laws.

15. Participant Acknowledgment. The Participant hereby acknowledges receipt of a
copy of the Plan and a Plan prospectus. The Participant hereby acknowledges that
all decisions, determinations and interpretations of the Committee in respect of
the Plan, this Agreement and the Option shall be final and conclusive.

16. No Contract of Employment. This Agreement shall not confer upon the
Participant any right with respect to the continuation of such Participant’s
employment by the Company or prohibit the Company at any time from terminating
such employment or increasing or decreasing the base salary or other
compensation for such Participant.

17. Recoupment. The Participant acknowledges and agrees that the Company will be
entitled to recoup compensation of whatever kind paid by the Company hereunder
pursuant to Section 23 of the Plan.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized officer and said Participant has hereunto signed this
Agreement on his own behalf, thereby representing that the Participant has
carefully read and understands this Agreement and the Plan as of the day and
year first written above.

 

KINDRED HEALTHCARE, INC.

 

By:

 

Stephen D. Farber

Title:

 

Executive Vice President,

 

Chief Financial Officer

 

Name of Individual

 

5